Exhibit 2.1 SHARE PURCHASE AGREEMENT by and among FACTSET RESEARCH SYSTEMS INC., the holders of Shares of BI-SAM TECHNOLOGIES, BI-SAM TECHNOLOGIES and SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the Sellers’ Representative Dated as of March 17, 2017 Table of Contents Page ARTICLE I PURCHASE AND SALE OF SHARES 1 1.01 Sale and Transfer of Shares 1 ARTICLE II PURCHASE PRICE 2 2.01 Purchase Price 2 2.02 Adjustment of the Provisional Purchase Price 2 2.03 Determination of Final Purchase Price 3 2.04 Seller’s Pro Rata Share 5 2.05 Payment of the Provisional Purchase Price and the Adjustments 6 2.06 Escrow Fund 7 2.07 Bank Accounts 8 2.08 Representative Amount 8 ARTICLE III THE CLOSING 9 3.01 Closing 9 3.02 Closing Actions 9 3.03 Interconditionality 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES 11 4.01 Organization and Power 11 4.02 Subsidiaries 12 4.03 Authorization; No Breach; Valid and Binding Agreement 12 4.04 Capitalization 13 4.05 Financial Statements; No Undisclosed Liabilities 13 4.06 Absence of Certain Developments 15 4.07 Real Property 15 4.08 Tax Matters 15 4.09 Contracts and Commitments 17 4.10 Intellectual Property 19 4.11 Litigation 21 4.12 Governmental Consents, etc 21 4.13 Employee Benefit Plans 21 4.14 Insurance 23 4.15 Compliance with Laws 24 4.16 Environmental Laws 24 4.17 Employees 24 4.18 Brokerage 25 4.19 Customers and Suppliers 26 4.20 No Other Representations or Warranties 26 i ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLERS 26 5.01 Organization and Power 26 5.02 Authorization; No Breach; Valid and Binding Agreement 26 5.03 Ownership and Possession of Shares 27 5.04 Litigation 27 5.05 Affiliated Transactions 27 5.06 Disclaimer 28 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 28 6.01 Organization and Power 28 6.02 Authorization; No Breach; Valid and Binding Agreement 28 6.03 Governmental Consents, etc 29 6.04 Litigation 29 6.05 Brokerage 29 6.06 Acknowledgment 29 ARTICLE VII COVENANTS OF THE PURCHASER 30 7.01 Access to Books and Records 30 7.02 Employee Matters 30 7.03 Purchaser’s Release 32 ARTICLE VIII TAX MATTERS 32 8.01 Responsibility for Filing Tax Returns 32 8.02 Allocation of Tax Liability for Straddle Periods 33 8.03 Amendment of Tax Returns; Other Tax Actions 34 8.04 Tax Refunds 34 8.05 Cooperation on Tax Matters 34 8.06 Tax Treatment of Indemnification Payments 35 8.07 Code Section 338(g) Election 35 8.08 Responsibility for Pre-Closing Taxes 35 ARTICLE IX INDEMNIFICATION 35 9.01 Survival 35 9.02 Indemnification of Purchaser Indemnified Parties 36 9.03 Indemnification of Sellers Indemnified Parties 37 9.04 Threshold; Limitations on Indemnity 37 9.05 Subrogation 38 9.06 Sole and Exclusive Remedy 38 9.07 Further Limitations 38 9.08 Procedure for Claims 41 ii ARTICLE X ADDITIONAL COVENANTS 42 10.01 Sellers’ Representative 42 10.02 Non-Competition 44 10.03 Disclosure Schedules 44 10.04 Transfer Taxes 45 10.05 Sellers’ Release 45 10.06 Bi-Sam Limited. 46 10.07 Confidentiality 46 ARTICLE XI DEFINITIONS 47 11.01 Definitions 47 11.02 Other Definitional Provisions 58 11.03 Cross-Reference of Other Definitions 58 ARTICLE XII MISCELLANEOUS 59 12.01 Press Releases and Communications 59 12.02 Expenses 60 12.03 Notices 60 12.04 Assignment 61 12.05 Severability 61 12.06 References 61 12.07 Construction 62 12.08 Amendment and Waiver 62 12.09 Complete Agreement 62 12.10 Third-Party Beneficiaries 62 12.11 Waiver of Trial by Jury 63 12.12 Delivery to Representatives 63 12.13 Delivery by Facsimile or Email 63 12.14 Counterparts 63 12.15 Governing Law 64 12.16 Jurisdiction 64 12.17 Specific Performance 64 12.18 Remedies Cumulative 64 12.19 No Recourse 64 12.20 Waiver of Conflicts 65 12.21 USD Equivalent 65 iii INDEX OF EXHIBITS Exhibit A Sellers Exhibit B Working Capital Definition Exhibit C Pro Forma Calculation of Seller’s Pro Rata Share, Options Exercise Amount, and Free Shares Cancellation Amount Exhibit D Escrow Agreement Exhibit E Funds Flow Worksheet iv SHARE PURCHASE AGREEMENT This SHARE PURCHASE AGREEMENT, dated as of March 17, 2017 (this “ Agreement ”), is entered into by and among FactSet Research Systems Inc., a Delaware corporation (the “ Purchaser ”), BI-SAM Technologies, a French société anonyme whose registered office is at 43-47 avenue de la Grande Armée – 75016 Paris, registered with the Commerce and Companies registry of Paris under number (the “ Company ”), Shareholder Representative Services LLC, acting solely in its capacity as the representative of the Sellers (the “ Sellers’ Representative ”), and the Company’s securityholders listed in ExhibitA (the “ Sellers ”). The Purchaser, the Company, the Sellers’ Representative and the Sellers are referred to herein individually as a “ Party ” and, collectively, as the “ Parties ”. WHEREAS, certain beneficiaries of exercisable Options exercised their respective Options, and as of the date hereof, each such Option no longer remains outstanding; WHEREAS, all the outstanding unexercised Options, whether exercisable or unexercisable, and the Free Shares have been cancelled with the written consent of each beneficiary; WHEREAS, accordingly, the Sellers own all of the issued and outstanding Ordinary Shares, including those resulting from the exercise of Options, and all of the issued and outstanding Preferred Shares (collectively, the “ Shares ”), which represent all of the issued and outstanding capital stock of the Company; WHEREAS, each Seller owns the Shares set forth opposite its name in ExhibitA ; WHEREAS, on the terms and subject to the conditions hereof, the Purchaser wishes to purchase from each Seller, and each Seller wishes to sell on a several, and not a joint and several, basis to the Purchaser, all of the Shares set forth opposite its name in Exhibit A , such that as at Closing the Company will be a wholly owned subsidiary of the Purchaser and neither the Sellers nor any other third party will hold any securities of the Group Companies or any securities exercisable, convertible or exchangeable for such securities; and WHEREAS, the required employees of the Company have duly waived their right to make an offer to acquire the Company, in accordance with the Hamon Law. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants, and agreements set forth herein, intending to be legally bound hereby, the Parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES Sale and Transfer of Shares . On the terms and subject to the conditions of this Agreement, each of the Sellers (on a several, and not a joint and several, basis, and as to all of the Shares set forth opposite its name in ExhibitA being all of the Shares that it owns at Closing) shall sell to the Purchaser all of its Shares at Closing, together with all accrued rights and benefits attaching to those Shares up to and as at Closing, free and clear of any Encumbrance, and the Purchaser shall purchase, acquire and accept such Shares from each of the Sellers. Title to the Shares shall pass, and the Preferred Share Consideration and the Ordinary Share Consideration shall be paid, at Closing. 1 ARTICLE II PURCHASE PRICE Purchase Price . Without prejudice to Section , the aggregate consideration to be paid by the Purchaser to the Sellers at Closing, which shall be paid as consideration for the acquisition of all of the issued and outstanding Shares of the Company (the “ Provisional Purchase Price ”), shall be equal to: (a) the Base Price; minus (b) the Estimated Unpaid Transaction Expenses; plus (c) the Estimated Cash Balances; minus (d) the Estimated Indebtedness of the Group Companies; minus (e) the amount, if any, by which the Estimated Working Capital is less than the Reference Working Capital; plus (f) the amount, if any, by which the Estimated Working Capital exceeds the Reference Working Capital; minus (g) the Estimated Change of Control Payments; minus (h) the Free Shares Cancellation Amount. The Company has delivered to the Purchaser a statement setting forth a good faith calculation of the Estimated Unpaid Transaction Expenses, the Estimated Working Capital, the Estimated Cash Balances, the Estimated Indebtedness and the Estimated Change of Control Payments (the “ Estimated Adjustment Statement ”). Adjustment of the Provisional Purchase Price . (a) In accordance with Section , the Provisional Purchase Price shall be: (i) increased by the shortfall or decreased by the excess, as the case may be, of the Estimated Working Capital as compared to the Closing Working Capital, calculated in accordance with Section (such amount, the “ Working Capital Adjustment ”); (ii) increased by the shortfall or decreased by the excess, as the case may be, of the Estimated Cash Balances as compared to the Closing Cash Balances, calculated in accordance with Section (such amount, the “ Cash Balances Adjustment ”); 2 (iii) decreased by the shortfall or increased by the excess, as the case may be, of the Estimated Indebtedness as compared to the Closing Indebtedness, calculated in accordance with Section (such amount, the “ Indebtedness Adjustment ”); (iv) increased by the excess or decreased by the shortfall, as the case may be, of the Estimated Unpaid Transaction Expenses as compared to the Unpaid Transaction Expenses, calculated in accordance with Section (such amount, the “ Transaction Expenses Adjustment ”); and (v) increased by the shortfall or decreased by the excess, as the case may be, of the Estimated Change of Control Payments as compared to the Change of Control Payments, calculated in accordance with Section (such amount, the “ Change of Control Payments Adjustment ”). (b)
